Citation Nr: 0305519	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  97-01 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for neurologic residuals 
of a right inguinal herniorrhaphy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from March 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  This case was remanded in March 
1998 and December 2000 for further development; it was 
returned to the Board in February 2003.

The Board notes that the RO granted the veteran a separate 
non-compensable evaluation in May 2002 for the scar resulting 
from his service-connected herniorrhaphy.  As, to the Board's 
knowledge, the veteran has not appealed the rating assigned 
the scar, that issue is not before the Board at this time.


FINDING OF FACT

The neurological residuals of the veteran's service-connected 
right inguinal herniorrhaphy consist of right leg pain which 
is equivalent to mild incomplete paralysis of the affected 
nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
service-connected neurologic residuals of a right inguinal 
herniorrhaphy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8526, 8530, 
8626, 8630, 8726, 8730 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the September 1996 rating decision which denied 
entitlement to an evaluation in excess of 20 percent for the 
residuals of his herniorrhaphy.  In response to his notice of 
disagreement with the September 1996 rating decision, the 
veteran was provided with a statement of the case in October 
1996 which notified him of the issue addressed, the evidence 
considered, the adjudicative action taken, the decision 
reached, the pertinent law and regulations, and the reasons 
and bases for the decision.  The veteran thereafter perfected 
his appeal of the issue in December 1996.  The Board notes 
that the veteran was specifically provided in November 2002 
with the text of the regulations implementing the VCAA.  
Moreover, in March 1998 and March 2001 correspondences, the 
RO provided the veteran with the forms for authorizing VA to 
obtain medical records on his behalf.  The record also 
reflects that the veteran was contacted in November 2002 and 
reported at that time that he was unaware of any other source 
of records pertinent to his claim, and that in a November 
2002 letter VA further explained the provisions of the VCAA 
to the veteran, and informed him of what evidence VA was 
responsible for obtaining and what evidence he was 
responsible for submitting.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
veteran was advised in November 2002 as to which evidence 
should be obtained by him and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In March 2001, the veteran informed VA that all pertinent 
evidence was now on file.  The record also reflects that the 
veteran was afforded several VA examinations in the 
connection with the instant claim.

With respect to the Board's December 2000 remand, the Board 
had requested that the RO obtain clarification of an 
illegible September 27, 1996, VA treatment note; the 
requested clarification has been obtained.  The December 2000 
remand also requested that the RO obtain certain 
electromyography (EMG) and Magnetic Resonance Imaging (MRI) 
studies referenced in the record, as well as the report of an 
August 4, 2000, emergency room visit by the veteran.  The 
record reflects that the veteran himself thereafter submitted 
copies of the referenced studies, and also clarified that the 
date of the emergency room visit was August 4, 1999; the 
Board notes that the referenced emergency room report is on 
file.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2002) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected neurologic residuals of a right 
inguinal herniorrhaphy.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in June 1946.  Service connection for 
residuals of a hernia repair operation was granted in 
November 1947; the disability was assigned a non-compensable 
evaluation.  In October 1956 the evaluation assigned the 
disability was increased to 10 percent.  In August 1963, the 
service-connected disability was re-characterized as:  ilio-
inguinal nerve involvement, right hamstring muscles and along 
distribution of L-3 and S-1 nerves; the evaluation assigned 
the veteran's disability was increased to 20 percent, and 
this 20 percent evaluation has remained in effect since that 
time.

Service medical records show that the veteran underwent 
repair of a right complete inguinal indirect hernia; no 
complaints were recorded following the procedure, and 
neurological evaluation at his examination for discharge was 
silent for any pertinent abnormalities.

An August 1953 VA hospital report indicates that the veteran 
underwent excision of the inguinal hernia surgery scar 
following complaints by him of pain in the inguinal region.

A VA hospital report for the period from February to March 
1963 shows that the veteran presented with complaints of 
right leg pain radiating from the site of his hernia surgery; 
no complaints of weakness were recorded.  Examination of the 
right lower extremity was normal except for the presence of 
pain and poor ankle and knee jerks.  He was diagnosed with 
hyperalgesia referred to right iliopsoas and right hamstring 
muscles and along the distribution of L3 and S1 nerves on the 
right.

The report of a June 1963 VA examination indicates that the 
veteran suffered injury to his ilio-inguinal nerve during the 
service operation or the August 1953 procedure; while 
complaints of right leg pain were recorded, the veteran did 
not report any weakness.

In an October 1963 statement, W.F.H., M.D., indicates that 
the veteran's service-connected disability included 
involvement of the right ilio-inguinal nerve; Dr. W.F.H. 
found it difficult to attribute the sensory loss over the L3 
and S1 dermatome segments to the service-connected disorder.  
Dr. W.F.H. recorded the veteran's contention that he had 
right foot weakness, but his examination of the veteran was 
negative for any evidence of weakness.

On VA neurological examination in July 1966, the veteran 
complained of right leg numbness, but denied any weakness.  
Physical examination disclosed the absence of any weakness or 
atrophy, and no other neurological problems were noted; the 
veteran was diagnosed with residuals of right ilio-inguinal 
nerve involvement with superimposed conversion symptoms.  The 
report of a May 1968 VA examination contained similar 
complaints and findings.

In a December 1968 statement, P.H., M.D. indicates that the 
veteran's service-connected disability included involvement 
of the distribution affecting the L3 and S1 spinal nerves.

On VA examination in October 1983, the veteran reported that 
he had been informed that he had experienced a 
cerebrovascular accident.  Physical examination revealed that 
he had a speech impediment and that his gait was slow and 
unsteady.  No neurological impediment in the right lower 
extremity was evident.  The examiner noted that any 
involvement of the L3-S1 nerves was difficult to determine in 
light of other overlying medical problems of a more serious 
nature.

A VA hospital report for the period from February 1989 to 
April 1989 notes historically that the veteran's service-
connected disability involved paralysis of the anterior 
crural nerve.

In July 1993 and August 1993 statements, D.S.G., M.D., 
indicated that the veteran had diabetic abduscence palsy on 
the right.

VA treatment records for 1995 to August 1999 note, 
historically, that the veteran had a history of numbness and 
transient paralysis of the right lower extremity following 
his hernia repair operation in service.  The treatment notes 
show that he reported right lower extremity numbness and 
giving way, and note that he presented in a wheelchair and 
was barely able to bear weight on his right lower extremity; 
he also exhibited persistent weakness of the right quadriceps 
muscles.  A March 1996 EMG study records the veteran's report 
of an increase in symptoms of his right leg giving way since 
December 1995; the study disclosed the presence of probable 
lumbar radiculopathy.  Other diagnostic evaluations revealed 
degenerative changes affecting the veteran's lumbar spine, 
and his treating physicians felt that he had neuropathy of 
the right lower extremity secondary to lumbar radiculopathy 
of L2, L3 and L4.  A September 1996 MRI study of the 
veteran's lumbar spine revealed mild degenerative disc 
disease at L4-L5 and a minimal disc bulge at L3-L4 without 
evidence of herniation or impingement.  A September 27, 1996, 
treatment note indicates that the veteran's overall 
disability picture was consistent with mononeuritis multiplex 
versus diabetic radiculopathy.  The records show that the 
veteran received treatment for peripheral vascular disease.

Private medical records for the period from December 1995 to 
September 2001 document the veteran's complaints of right leg 
pain and also show treatment for, inter alia, diabetes; the 
records indicate that the veteran had diabetic peripheral 
neuropathy.

On file is a January 1996 private examination report of the 
veteran by W.H.A., M.D., who evaluated the veteran for 
complaints of giving way of the right leg.  Dr. W.H.A. noted 
that neurological examination of the veteran's lower 
extremities was normal with respect to strength, sensation, 
reflexes and coordination.  The veteran was able to toe and 
heel walk and his gait was normal.

On file is a May 1996 private examination report of the 
veteran by Dr. D.S.G., who indicated that he was evaluating 
the veteran for low back pain and radicular symptoms down the 
right leg in light of symptoms including buckling of the 
referenced extremity.  He noted that the veteran's other 
medical problems included diabetes and certain coronary 
conditions.  Physical examination disclosed the presence of 
profound atrophy of both legs, particularly in the 
quadriceps; the hamstrings were relatively intact.  The 
veteran exhibited severe weakness of the right leg muscles 
and moderate to moderately severe muscle weakness in the left 
leg; hamstring strength in both legs was normal.  Sensory 
examination showed complete anesthesia to pain and 
temperature below the knee, consistent with very severe 
peripheral neuropathy, and there was a marked decrease in 
vibratory sensation at the ankle.  The veteran's lower 
extremity reflexes were absent.  Dr. D.S.G. concluded that 
the veteran had diabetic amyotrophy and probable diabetic 
femoral or lumbar infarcts.

A May 1996 private X-ray study report of the veteran's lumbar 
spine disclosed the presence of mild discogenic vertebral 
disease changes.  A June 1996 private EMG and nerve 
conduction study of the veteran revealed the presence of 
acute denervation in the femoral innervated muscles in the 
right leg suggestive of diabetic femoral nerve infarction 
(diabetic amyotrophy), as well as underlying sensori-motor 
peripheral neuropathy probably from diabetes mellitus.

On file is a June 1996 private examination report by A.A.R., 
M.D.  Dr. A.A.R. indicates that while the veteran had 
diabetes mellitus since 1988, the veteran reported a long 
history of right leg weakness in association with his hernia 
repair operation; the veteran informed Dr. A.A.R. that he had 
recently begun experiencing pain and increased weakness in 
the extremity, and that while he was not experiencing 
paresthesias, he was experiencing numbness in both feet.  Dr. 
A.A.R. noted that recent EMG studies of the right leg had 
shown an underlying sensori-motor peripheral neuropathy and 
an acute denervation in the femoral innervated muscles of the 
right leg.  Physical examination revealed the absence of deep 
tendon reflexes in the lower extremities, but no pathologic 
reflexes were identified, and neurological examination was 
otherwise negative for any identified abnormalities.  Dr. 
A.A.R. concluded that the veteran had diabetic peripheral 
neuropathy, which had compounded a previous nerve injury in 
the right leg to the point where the veteran required a 
walker in order to ambulate.

In a July 1996 statement the veteran indicated that he was 
confined to a wheelchair because of his service-connected 
disability.

On file is the report of an August 1996 VA examination of the 
veteran, at which time he reported persistent weakness of the 
right lower extremity which had worsened beginning in 
December 1995.  He indicated that while he was able to use a 
cane to ambulate prior to December 1995, since that time he 
had required the use of a wheelchair when outdoors, and a 
walker when indoors and for short distances.  The veteran 
indicated that he experienced numbness extending from his 
right hip to his right foot, and he reported experiencing 
severe intermittent low back pain.  The veteran reported that 
he retired from his last job in 1978.  Physical examination 
showed normal strength in the left lower extremity, but 
moderate weakness in flexion of the right thigh against 
resistance; his strength was measured as 3/5.  He exhibited 
fair extension of the right leg and dorsiflexion of the right 
ankle; his strength was measured as 4/5.  Sensory examination 
showed marked decrease to pinprick over the right lower 
extremity, as well as diffusely decreased cold and vibration 
sense.  His knee reflexes were absent.  

The examiner noted that although the veteran presented in a 
wheelchair, the veteran was nevertheless able to stand with 
little assistance, although he was unable to walk alone; he 
was able to walk slowly with difficulty and with dragging of 
his right leg.  The examiner's impression of the veteran was 
of persistent right lower extremity paresis with hypesthesia, 
and the examiner suggested that consideration be given to 
ruling out old left cerebral dysfunction and cerebral 
infarction, and associated peripheral polyneuropathy.  The 
examiner noted that the veteran's right lower extremity 
weakness had worsened since December 1995 to the point where 
the veteran was unable to walk by himself.

On file is the report of a September 1996 private 
electroencephalogram study, which was described as abnormal, 
and showed slowing of waking activity suggestive of an 
underlying focal lesion in the left hemisphere.

On file are the reports of May 1998 VA examinations of the 
veteran.  The examining physician for all of the evaluations 
indicated, from an endocrinological perspective, that the 
veteran had experienced diabetic changes including peripheral 
vascular disease, but that the veteran had other vascular 
problems which overshadowed any diabetic peripheral 
neuropathy; the examiner diagnosed diabetes and probable mild 
diabetic nephropathy.  With respect to the veteran's 
neurological status, the examiner noted that the veteran 
presented in a wheelchair, although the veteran indicated 
that he was able to walk for short distances; the veteran 
reported that weight bearing exacerbated his right lower 
extremity pain and numbness and limited his ambulation to 
about 30 feet, and that since service he had experienced 
right leg numbness extending to his heel.  He indicated that 
his right leg had always given way several times each year 
since service, and that his right foot numbness had occurred 
even before he was diagnosed with diabetes.  On physical 
examination there was no gross asymmetry of the distal 
extremities.  There was pinpoint numbness to the anterior and 
posterior aspect of the right thigh, and decreased sensation 
to the entire distal right lower extremity except for the 
pre-tibial region.  Knee reflexes were absent, bilaterally.  
The veteran was unable to raise his extended right leg, but 
he exhibited good range of knee motion.  The examiner 
diagnosed distal neuropathy of the right lower extremity of 
uncertain etiology, and noted that the veteran exhibited loss 
of strength with extension of the knee and lifting of the 
leg.

Following physical examination of the veteran, the examiner 
reviewed the veteran's claims file and medical records, and 
noted that he had been treated for severe arterial occlusive 
disease of the femoro-popliteal regions, and that he had 
lumbar radiculopathy; she noted that the recent EMG findings 
regarding the anterior portion of the right leg were 
attributable to service-connected disability, but she 
indicated that VA erred by considering the veteran's right 
hamstring and L3 and S1 radiculopathy as part of the service-
connected disability; she indicated that the veteran's 
service operation and August 1953 procedure essentially 
implicated damage only to the ilio-inguinal nerve.  She 
attributed the problems affecting the veteran's hamstring 
region to either peripheral vascular disease (which she 
concluded was responsible for his ambulation limitations), or 
to lumbar insult with consequent radiculopathy.  The 
examiner's final assessment was that the veteran's anterior 
thigh pain was likely secondary to ilio-inguinal nerve 
involvement from the service surgery, as radiculopathy, and 
that the etiology of the veteran's L3-S1 radiculopathy was 
unclear.

On file is the report of a September 1998 VA neurological 
examination of the veteran, at which time he presented in a 
wheelchair.  Physical examination disclosed the presence of 
fair motor power of the lower extremities, with the exception 
of dorsiflexion of the ankles.  Sensory examination revealed 
moderate decreased pin sensation over the right anterior 
thigh and along the medial, lateral and posterior aspects of 
the right leg.  The veteran's lower extremity deep tendon 
reflexes were absent, bilaterally.  The examiner diagnosed 
progressive paraparesis with associated hypesthesia of both 
lower extremities, and suggested consideration of diabetic 
peripheral polyneuropathy.

The veteran was afforded a VA endocrinology examination in 
July 1999, at which time he reported experiencing right leg 
pain and numbness since his operations in service and in 
August 1953.  Physical examination disclosed the absence of 
lower extremity deep tendon reflexes and vibration sense, 
bilaterally.  Touch sensation was diminished bilaterally.  
The examiner diagnosed diabetes mellitus with probable distal 
symmetric polyneuropathy of the lower extremities, as well as 
neuropathy of the right leg probably due to nerve damage 
resulting from the service and August 1953 procedures.  The 
examiner noted that the veteran's right leg pain and weakness 
symptoms antedated his diagnosis of diabetes.

On VA neurological examination in July 1999, the veteran 
exhibited normal tone and bulk, with full strength.  
Decreased sensation to pinprick was present in the stocking 
distribution to the distal thighs.  There was decreased 
vibration sense to the knees, bilaterally, and mildly 
decreased proprioception in the distal feet.  The veteran was 
able to rise with assistance, and his gait was described as 
wide-based.  The examiner diagnosed chronic polyneuropathy 
that was most likely due to diabetes.  He indicated that he 
could not identify any focal neuropathy that would result 
from the veteran's hernia surgery that would have caused his 
symptoms.  He noted that it would be difficult to detect a 
remote focal neuropathy or radiculopathy, since it might be 
masked by the polyneuropathy.  He also concluded that the 
cause of the veteran's gait disturbance was probably multi-
factorial.

On file is a March 2000 statement by S.S.H., M.D.  Dr. S.S.H. 
indicated that the veteran had experienced right lower 
extremity pain and intermittent weakness since his hernia 
repair in service, and that the referenced symptoms worsened 
after the August 1953 procedure.  Dr. S.S.H. reported that 
physical examination disclosed weakness of the right hip 
flexors with pain; the veteran was able to flex the right hip 
to 60 degrees before experiencing pain.  Dr. S.S.H. stated 
that the veteran's symptoms were consistent with a right 
ilio-inguinal neuropathy, which he indicated could be 
secondary to the surgery in service and exacerbated by the 
August 1953 procedure.  He indicated that it was difficult 
for him, with expertise only as a family physician, to 
separate the residuals from the hernia repair from the 
effects of the veteran's diabetes.  He recommended evaluation 
by a private neurologist.

On file is an April 2000 statement by Dr. D.S.G., who 
indicates that the veteran historically had developed right 
quadriceps and iliopsoas weakness suddenly in 1996, and was 
at the time experiencing poor control of his diabetes as well 
as abducens palsy caused by diabetic nerve infarct.  Dr. 
D.S.G. believed the veteran had diabetic femoral nerve 
infarct or lumbar plexus infarct, otherwise known as diabetic 
amyotrophy.  On examination of the veteran strength was 
normal in the lower extremities, without even trace weakness 
in either the right or the left quadriceps; there was slight 
weakness in the right iliopsoas.  Sensation to pinprick and 
temperature was severely reduced from the feet to just above 
the knees, and vibration sense was severely reduced at the 
feet as well.  Deep tendon reflexes were absent, bilaterally.  
Dr. D.S.G.'s impression was of diabetic amyotrophy, which he 
explained was caused by an infarct of the femoral nerve or 
lumbar plexus and was associated with poorly controlled 
diabetes.  He noted that improvement in strength and 
neurologic function is frequently seen with diabetic 
amyotrophy after a year, and he noted that this is what 
happened in the veteran's case since 1996.  He explained that 
the veteran's dramatic improvement since 1996 showed that his 
original weakness was completely due to diabetic amyotrophy 
and in no way connected to any complication of the hernia 
operation in service.  He noted that diabetic amyotrophy 
causes injury to the femoral nerve and the lumbar plexus, 
producing weakness of the quadriceps and the iliopsoas, as in 
the veteran.  He also noted that much of the veteran's gait 
problems were due to diabetic multi-sensory ataxia related to 
severe peripheral neuropathy.  He explained that the ilio-
inguinal nerve is a pure sensory branch that can cause 
sensory disturbances of the lower abdomen as well as tingling 
in the area.  Dr. D.S.G. concluded that any notion that 
injury to the ilio-inguinal nerve caused weakness of the 
quadriceps, or the femoral nerve, or weakness of the L3 or S1 
muscles was ludicrous.

On file is the report of an April 2001 VA examination, at 
which time the veteran reported that his right leg gave way 
frequently.  Following examination of the veteran's inguinal 
hernia scar, the examiner diagnosed neuralgia of the right 
ilio-inguinal nerve, possibly due to nerve entrapment or 
neuroma, following right inguinal hernia repair.

The veteran was afforded a VA endocrinological examination in 
September 2002, at which time the examiner indicated that the 
veteran's diabetes was of the insulin-dependent variety.  At 
an October 2002 VA neurological examination, the veteran 
reported a history of radiating low back pain in addition to 
his right lower extremity pain and weakness.  He reported 
that he used a wheelchair and a cane for ambulation.  The 
examiner noted that the veteran had suffered from right 
hemiparesis with associated gait disturbance in connection 
with a past cerebral infarction, and he noted that the 
veteran was able to walk on physical examination with the aid 
of a cane, but that he limped on the right leg.  The veteran 
exhibited fair flexion of his thighs and extension of his 
legs, but he was restricted in extension of his right leg at 
80 degrees.  The veteran demonstrated 4/5 strength in his 
ankles.  Sensory testing revealed decreased pin sensation 
over the right leg and abdomen.  The veteran's deep tendon 
reflexes were depressed, without knee jerk on either side.  
The examiner diagnosed chronic low back strain with right 
lumbosacral radiculopathy; status post right inguinal 
herniorrhaphy with mild post-surgical neuritis; and status 
post left cerebral infarction with right hemiparesis.  The 
examiner did note that the veteran had residual weakness of 
the right leg, but he attributed the numbness affecting the 
veteran's right leg to his left cerebral infarction.  The 
examiner concluded that much of the veteran's right lower 
extremity pain was secondary to his low back condition.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The RO has evaluated the veteran's disability as 20 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8526.  
Under that diagnostic code, mild incomplete paralysis of the 
anterior crural nerve (femoral) warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted for 
incomplete paralysis which is moderate, and a 30 percent 
evaluation is warranted for incomplete paralysis which is 
severe.  A 40 percent evaluation is warranted for complete 
paralysis of the anterior crural nerve, with paralysis of the 
quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic 
Code 8526.  Neuritis and neuralgia of the anterior crural 
nerve are rated under Diagnostic Code 8526.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8626 and 8726. 

A non-compensable evaluation is warranted for mild or 
moderate paralysis of the ilio-inguinal nerve, and a 10 
percent evaluation is warranted for severe to complete 
paralysis of the nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8530.  Neuritis and neuralgia of the ilio-inguinal nerve are 
rated under Diagnostic Code 8530.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8630 and 8730.

Review of the record discloses that the veteran experiences 
pain, weakness and numbness affecting his right lower 
extremity, and that his ability to ambulate has been 
comprised in part by the right leg symptoms.  Notably, 
however, while the veteran is service connected for 
neurological residuals associated with his herniorrhaphy, 
namely ilio-inguinal nerve involvement with associated right 
hamstring muscle and L3 and S1 nerve impairment, the evidence 
as a whole shows that the majority of the veteran's right leg 
symptoms are attributable to nonservice-connected disorders, 
and that the service-connected neurological residuals are 
productive of only mild incomplete paralysis.

In this regard the Board points out that while Dr. A.A.R. 
concluded that the veteran's service-connected nerve injury 
had been aggravated to the point where the veteran required 
assistance to ambulate, he also concluded that the veteran's 
neurological problems were essentially due to a diabetic 
peripheral neuropathy, although he believed that diabetes had 
compounded the service-connected disorder.  Moreover, while 
the July 1999 VA endocrine system examiner concluded that the 
veteran's right leg neuropathy was part of the service-
connected disability, the July 1999 VA neurological examiner 
concluded that the veteran instead had polyneuropathy likely 
due to diabetes, and further explained that he was unable to 
find a focal neuropathy that would result from the veteran's 
service-connected hernia surgery.  The Board also notes that 
while Dr. S.S.H. concluded that the veteran's right leg pain 
and weakness were consistent with ilio-inguinal neuropathy, 
he nevertheless recommended that a neurologist evaluate the 
veteran; as will be discussed below, that neurologist (Dr. 
D.S.G.) firmly concluded that none of the veteran's right 
lower extremity neurological symptoms were associated with 
service-connected disability.

The record shows that the veteran was examined in August 1996 
and September 2002 by a VA examiner who ultimately concluded 
that the veteran's right leg numbness was due to a left 
cerebral infarction and that much of the reported right leg 
pain was due to a low back condition; he essentially 
concluded that the service-connected neurological residuals 
of the veteran's hernia repair were mild in nature.  This 
assessment is supported by the opinion of the May 1998 
examiner, who concluded that the only service-connected 
neurological residual present in the veteran was right leg 
pain, and who specifically attributed any right hamstring 
problems to peripheral vascular disease or to lumbar insult.  
The Board notes that the September 1998 VA examiner suggested 
that all of the veteran's right leg symptoms were associated 
with diabetic peripheral neuropathy, and that the veteran's 
treating VA physicians have not agreed as to whether the 
veteran's overall disability picture was more consistent with 
mononeuritis multiplex, or with diabetic radiculopathy.

The September 2002 examiner's opinion is further supported by 
the April 2000 statement by Dr. D.S.G., who discussed the 
veteran's medical history and nevertheless attributed all of 
the veteran's right leg complaints to diabetic amyotrophy.  
Dr. D.S.G. supported his conclusion with a discussion of the 
usual course of diabetic amyotrophy, and explained how the 
veteran's pattern of right leg neurological complaints 
matched the usual course of that disorder.  Dr. D.S.G. 
clearly believed that none of the neurologic impairment 
affecting the right leg, particularly any weakness, was 
associated with service-connected residuals.

In short, the medical opinions on file as a whole have 
distinguished the veteran's service-connected neurological 
manifestations from those of all nonservice-connected 
conditions, and have indicated that most, if not all, of the 
right leg neurological impairment is occasioned by 
nonservice-connected disorders such as diabetes and 
peripheral vascular disease.  Moreover, the only medical 
opinion addressing the severity of the service-connected 
manifestations of the veteran's disability (from the 
September 2002 examiner) has indicated that the service-
connected neurological impairment is most accurately 
described as mild in nature.  The Board notes that the 
conclusions by Dr. D.S.G. and the May 1998 and September 2002 
VA examiners to the effect that very few, if any, of the 
veteran's current right leg symptoms are attributable to his 
service-connected residuals of a right inguinal herniorrhaphy 
are based on medical records which show findings of right leg 
pain, but not any weakness, prior to December 1995, and which 
show that while the veteran experienced severe right leg 
weakness and anesthesia in March 1996 (in contrast to his 
physical condition in January 1996), by April 2000 his 
symptoms had improved markedly; as discussed previously, the 
veteran's course of marked improvement after a period of 
deterioration in symptoms is, according to Dr. D.S.G., 
indicative of the role of diabetic amyotrophy.

The Board acknowledges the veteran's contention that all of 
the neurological impairment of his right leg, including the 
difficulty with bearing weight, relates to his service-
connected hernia repair.  The Board points out, however, that 
there is no indication that the veteran is qualified through 
education, training or experience to offer medical opinions; 
as a layperson, his statements as to medical causation 
consequently do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 
45,620, 45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2002).

The Board also acknowledges that Dr. S.S.H. expressed doubt 
that the symptoms associated with the veteran's service-
connected neurological residuals could be distinguished from 
the neurological residuals associated with any other disorder 
such as diabetes.  The Board points out, however, that Dr. 
D.S.G. and the May 1998 and September 2002 examiners did 
provide an adequate basis on which to determine which of the 
veteran's symptoms are due to service-connected disability, 
and which were attributable to nonservice-connected 
disorders.  Compare Mittleider v. West, 11 Vet. App 181 
(1998).  

In sum, the Board concludes that the service-connected 
neurological residuals of the veteran's right inguinal 
herniorrhaphy are shown by the evidence on file to involve no 
more than mild incomplete paralysis of the affected nerve.  
Since a rating higher than 20 percent requires at least 
severe incomplete paralysis, the veteran's claim for an 
increased rating must be denied.

The Board notes in passing that inguinal hernias are 
generally rated under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7338.  A compensable rating under that 
diagnostic code requires either the presence of a hernia, or 
evidence showing recurrence of an inguinal hernia.  In this 
case, the veteran neither contends, nor does the evidence 
show, that he has an inguinal hernia or that he has 
experienced a recurrence of an inguinal hernia at any point 
since at least August 1953.  Rather, the veteran contends 
that he is entitled to an increased rating based on the 
neurological residuals associated with the repair or 
treatment of his hernia.  In light of the evidence showing no 
recurrence of an inguinal hernia since at least August 1953, 
the Board concludes that an increased rating under the 
provisions of Diagnostic Code 7338 is not warranted.

The Board also notes that while he is currently rated under 
Diagnostic Code 8526 (anterior crural nerve), the veteran is 
not entitled to a separate compensable disability evaluation 
for paralysis of the ilio-inguinal nerve under Diagnostic 
Code 8530.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  As 
described above, the clinical evidence of record indicates 
that any service-connected nerve paralysis is incomplete and 
mild in nature.  In order to warrant a compensable rating for 
ilio-inguinal nerve involvement, there must be severe to 
complete paralysis of the ilio-inguinal nerve.

The Board lastly has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the record reflects that the 
veteran has not worked for a number of years, he is 83 years 
of age and admittedly retired from his last job in 1978, and 
the Board notes that he has not contended that his service-
connected disability was in any way responsible for his 
retirement.  The Board also points out that the veteran 
currently has a number of serious and non-service connected 
disorders which clearly impact on his employability.  
Moreover, there is no evidence that the veteran's service-
connected disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 20 percent for 
neurologic residuals of a right inguinal herniorrhaphy is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

